EXHIBIT 10.103

 
CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED.  THE SYMBOL “[***]” HAS
BEEN INSERTED IN PLACE OF THE PORTIONS SO OMITTED.
 
Principal Terms and Conditions
for Post-Petition Operation and Return of Q400 and Q400 NG Aircraft




Operator
Colgan Air, Inc. (“Colgan”)
Parent
Pinnacle Airlines Corp. (“PAC” and, together with Colgan, the “Pinnacle
Entities”)
EDC
Export Development Canada (“EDC”)
United
Continental Airlines, Inc. (“Continental”) and United Air Lines, Inc. (“UAL”
and, together with Continental, “United”)
Q400 Covered Equipment
Twenty-eight (28) Q400 and Q400NG aircraft (the “Q400 Covered Aircraft”) and two
(2) spare engines (the “Q400 Spare Engines”) listed on Schedule 1 hereto (such
aircraft and spare engines, all of which are subject to EDC’s security
interests, the “Q400 Covered Equipment”), in each case until any such item of
Q400 Covered Equipment reaches its Wind-Down Date (as defined below)
Capacity Purchase Agreement
The Capacity Purchase Agreement by and among Continental, PAC and Colgan dated
as of February 2, 2007 (as amended, supplemented or otherwise modified, in
writing, as of January 31, 2012, the “Capacity Purchase Agreement”)
Financing Agreements
Each of the financing agreements with respect to the Q400 Covered Equipment and
all related agreements (collectively, the “Equipment Agreements”)
Post-Petition Arrangements
For the avoidance of doubt, the terms set forth in this term sheet are only
intended to, and shall only, take effect on and following a Petition Date (as
such term is defined below), should one occur.
Post-Petition Regional Air Services
Pursuant to a term sheet (the “United Term Sheet”) and subject to approval of
the Omnibus Motion (as defined below), Colgan and United have agreed that Colgan
shall provide United with flight and related services with respect to each Q400
Covered Aircraft (the “Post-Petition Regional Air Services”) in accordance with
the provisions of such term sheet but only until the applicable Wind-Down Date
(as defined below) for each Q400 Covered Aircraft.


 
1

--------------------------------------------------------------------------------

 



Bankruptcy Filings and Effect
In the event that the Pinnacle Entities commence voluntary cases under chapter
11 of title 11 of the Bankruptcy Code (the day, if any, of such commencement,
the “Petition Date”), (a) they will commence their chapter 11 cases with the
United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”) and (b) they will file with the Bankruptcy Court, a motion
seeking, inter alia, interim and then final approval to (i) reject the Capacity
Purchase Agreement and the Ancillary Agreements (as defined in the United Term
Sheet) pursuant to section 365 of the Bankruptcy Code and to simultaneously
terminate the guarantee related thereto, effective as of the Petition Date (the
“Agreed Rejection”), (ii) perform the Post-Petition Regional Air Services (as
defined below) to be performed by Colgan during the Wind-Down Term in accordance
with the United Term Sheet and (iii) perform under this term sheet (the “EDC
Termsheet”), which will serve as an agreement pursuant to Section 1110(b) of the
Bankruptcy Code (the portion of such motion relating to the terms hereof and the
United Term Sheet, the “Omnibus Motion”).  EDC’s agreement under Bankruptcy Code
section 1110(b) shall be expressly conditioned upon substantial compliance with
the terms and provisions of this EDC Term Sheet by the Pinnacle Entities.  In
connection therewith, the Pinnacle Entities hereby agree to seek entry of an
order of the Bankruptcy Court approving the Omnibus Motion and the transactions
contemplated herein in form and substance reasonably acceptable to both EDC and
United (such order, the “Approval Order”).  The Pinnacle Entities shall afford
EDC a reasonable opportunity to review and comment on the Omnibus Motion and the
form of the proposed Approval Order prior to its filing with the Bankruptcy
Court.


 
2

--------------------------------------------------------------------------------

 




 
The Pinnacle Entities hereby agree that they will seek approval of the Omnibus
Motion and use commercially reasonable efforts to obtain the Approval Order in
accordance with the following:  the Pinnacle Entities shall (a) file the Omnibus
Motion with the Bankruptcy Court within one (1) business day after the Petition
Date, (b) seek entry of the Approval Order by the Bankruptcy Court, on an
interim basis, within five (5) business days after the Petition Date (or such
later date as agreed upon by both EDC and United), and (c) seek entry of the
Approval Order by the Bankruptcy Court, on a final basis, within twenty eight
(28) days after the Petition Date (or such later date as agreed upon by both EDC
and United).  The Pinnacle Entities will not agree to any modification of the
terms of the Omnibus Motion, the Approval Order or any modification of the terms
of the United Term Sheet that adversely impacts EDC, in each case without the
prior approval of EDC (not to be unreasonably withheld or delayed).  The matters
covered in the Omnibus Motion will constitute a single arrangement, such that
any failure of one portion of the Omnibus Motion to be approved shall
automatically (and, if necessary, retroactively) cause the other matters covered
by the Omnibus Motion to be withdrawn (or, if necessary, such approval to be
revoked).  Provided that (i) EDC has a reasonable opportunity to review the
Omnibus Motion and the Approval Order  prior to each being filed and expresses
no material objection thereto in writing to the Pinnacle Entities and (ii) such
motion and order are consistent with the terms hereof, EDC shall support and
shall not oppose, directly or indirectly, the relief sought in the Omnibus
Motion.
 
In addition, Colgan may file with the Bankruptcy Court from time to time such
other motions regarding the Q400 Covered Equipment or other aircraft or
equipment in its fleet, it being understood that EDC shall have no consent
rights in connection with any such motion, so long as, with respect to the Q400
Covered Equipment, any such other motion does not adversely affect EDC or the
relief sought under the Omnibus Motion (including by affecting the likelihood
that the Omnibus Motion is approved); provided further that the parties hereby
agree that EDC’s rights to object to such other motions in the Bankruptcy Court
are reserved and preserved.


 
3

--------------------------------------------------------------------------------

 







Agreed Return and Effect
EDC agrees that, notwithstanding anything contained in any Equipment Agreement
to the contrary, for purposes of calculating and characterizing any claim of
EDC, the Pinnacle Entities shall be deemed for all purposes to have returned
(the “Agreed Return”) to EDC as of the Petition Date each of the items of Q400
Covered Equipment in accordance with the relevant Equipment Agreements.  Neither
such deemed return nor the other matters covered by this term sheet shall
constitute a default or an event of default under any such Equipment Agreements
and shall not give rise to any administrative expense or other claims on account
of any Equipment Agreements (including in respect of return conditions) or the
Agreed Return in the Pinnacle Entities’ chapter 11 cases or otherwise, all of
which shall be expressly waived; provided, however, that EDC shall not waive and
accordingly preserves the right to seek administrative expense claims (including
with respect to direct and consequential damages) against the Pinnacle Entities
in connection with any breach by the Pinnacle Entities of the terms and
conditions of this term sheet; provided, further, that the parties hereby agree
that the Pinnacle Entities’ rights to object to any such asserted administrative
expense claims (including whether direct and/or consequential damages are
appropriate) are fully reserved and preserved.
If the transactions contemplated hereunder or the defaults (if any) under any of
the Equipment Agreements shall constitute defaults (“EDC Cross Defaults”) under
any other financing arrangements (the “Other Financing Arrangements”) between
the Pinnacle Entities or any of their affiliates (including Pinnacle Airlines,
Inc.), on the one hand, and EDC or any of its affiliates, on the other hand,
then the execution of this term sheet by the parties hereto shall constitute a
temporary waiver with respect to any such EDC Cross Defaults so long as (a) the
Pinnacle Entities are otherwise in substantial compliance with the terms of such
other transactions (as may be modified in accordance with the terms thereof but
ignoring any provisions thereof related to the insolvency or financial condition
of the Pinnacle Entities or their chapter 11 cases) and (b) the Pinnacle
Entities are in substantial compliance with the terms and obligations
hereof.  Upon (a) all of the Q400 Covered Equipment being transferred to EDC and
(b) the Pinnacle Entities otherwise having substantially complied with each of
the terms and provisions hereof, such EDC Cross Defaults shall be permanently
waived.
In addition, the Pinnacle Entities agree that, if and to the extent that they
have breached any of the Equipment Agreements prior to the Petition Date (other
than with respect to the payment of principal or interest under the Equipment
Agreements), then EDC shall have prepetition general unsecured claims against
Colgan and, to the extent applicable, PAC on account of any damages related to
such breaches.  The parties hereto agree that as of the date hereof EDC has not
breached any of the Equipment Agreements.
Wind-Down Term
The terms “Wind-Down Date” and “Wind-Down Term” as used herein shall have the
meanings given to such terms in the United Term Sheet (as amended, supplemented
or otherwise modified from time to time) to the extent such terms relate to the
Q400 Covered Aircraft.  The Wind-Down Date for any item of Covered Equipment
will be selected by United and Colgan after the Petition Date and EDC will be
promptly notified thereof.  The Wind-Down Date for any item of Q400 Covered
Equipment may be shortened or extended upon the agreement of Colgan and United
without EDC’s consent as long as, in the case of any extension, United pays EDC
ratable use and maintenance reserve payments as are contemplated by “Payment by
United to EDC” below for the period of extended use.




 
4

--------------------------------------------------------------------------------

 



Effect of Wind-Down Date; Return Location and Condition
Within three business days following the applicable Wind-Down Date with respect
to any item of Q400 Covered Equipment, Colgan will return such item of Q400
Covered Equipment to EDC by delivering such item of Q400 Covered Equipment to a
single storage facility in the continental United States as designated by EDC
(subject to the consent of Colgan, which consent shall not be unreasonably
withheld); provided that the delivery of such item of Q400 Covered Equipment in
accordance with the foregoing shall be at the sole cost and expense of EDC
(except for pilot costs, which will be paid by Colgan).  EDC and the Pinnacle
Entities agree that the Pinnacle Entities make no warranty regarding the
condition of any Q400 Equipment at the time of its return to EDC and, for the
avoidance of doubt, EDC hereby waives any right to seek administrative expense
or other claims on account of the condition of the Q400 Covered Equipment at the
time of such return.  Notwithstanding the foregoing, Colgan shall return each
item (and shall repair such items subject to the $200,000 cap listed below) of
Q400 Covered Equipment in the condition that Colgan would have maintained such
item of Q400 Equipment prior to the Wind-Down Date in the ordinary course of
business (it being understood that any single repair that exceeds a cost of
$200,000 shall be deemed outside of the ordinary course of business).  Colgan
shall be entitled to swap engines on Q400 Covered Aircraft prior to the
Wind-Down Date for any item of Q400 Covered Equipment so long as all engines
returned to EDC constitute Q400 Covered Equipment.  All uninstalled free-issue
SB kits and other loose equipment items (such as galley carts) related to such
Q400 Covered Aircraft shall be returned therewith.  The parties hereby agree to
cooperate in good faith to (a) minimize any sales or similar taxes or government
charges in connection with the Sale transactions and (b) to use commercially
reasonable efforts to facilitate a successor capacity purchase agreement.
Contemporaneously with the return of an item of Q400 Covered Equipment, Colgan
shall deliver to EDC, (i) a non-FAA bill of sale (ii) an FAA bill of sale for
such item of Q400 and (iii) all records relating to such Q400 Covered Equipment
within their possession and/or control (and such records shall be in electronic
format or any other form approved by the FAA), in each case for such item of
Q400 Covered Equipment ((i), (ii) and (iii), collectively, the “Return
Deliverables”).  In addition, the Pinnacle Entities will use reasonable efforts
to ensure that the Approval Order contain provisions pursuant to Bankruptcy Code
363(f) (or other applicable authority) to the effect that each item of Q400
Covered Equipment is being transferred by Colgan to EDC (or EDC’s designee) with
good title, free and clear of all liens, claims and other interests.
For the avoidance of doubt, after the return of such Q400 Covered Equipment, EDC
shall be entitled to sell, lease or otherwise dispose of such item of Q400
Covered Equipment without the consent of any Pinnacle Entity.  Following the
Wind-Down Date for any item of Q400 Covered Equipment, the parties hereto agree
to cooperate in good faith with each other to effect any required registration
of EDC’s “international interest” with respect to its ownership of the Q400
Covered Equipment on the International Registry established under the Convention
on International Interest in Mobile Equipment, together with the Protocol
thereunder relating to aircraft as in effect in the United States of America.
In the event that United does not make the payments to EDC contemplated by the
first sentence of “Payment by United to EDC” within five days of the date such
payment is required to be made at any point prior to the date (if any) that
United delivers an Accelerated Wind-Down Notice (as defined in the United Term
Sheet), the parties hereto agree that EDC may send a written notice to United
and the Pinnacle Entities electing to cause the Wind-Down Date for all Q400
Covered Equipment, for purposes of this section, to be accelerated to the date
that is 30 days (or, in the case of the Return Deliverables, 45 days) following
the date of such notice.  Unless otherwise agreed by EDC, the Pinnacle Entities
will cease operating the Q400 Covered Equipment (other than to return same to
EDC in accordance with the terms hereof) within five business days following the
date of such notice.  The provisions of this paragraph are not intended to limit
in any manner or to any extent EDC’s rights under Section 1110 (including
specifically 1110(c)) with respect to the Covered Equipment.


 
5

--------------------------------------------------------------------------------

 



Liquidation of Prepetition Damages Claim:
With respect to all Q400 Covered Equipment, Colgan hereby agrees that EDC shall
have an allowed general unsecured claim (the “Aggregate Claim”) against Colgan
based upon the following calculation: (i) the aggregate principal balance and
interest accrued and unpaid thereon (at the non-default rate) under all
Equipment Agreements outstanding as of the Petition Date, minus (ii) the
aggregate amount of Deemed Principal and Interest Payments (as defined below),
minus (iii) the aggregate Deemed Disposition Proceeds (as defined below) for all
Q400 Covered Equipment, minus (iv) $20,000,000; provided that in no event shall
the Aggregate Claim be less than $0.00.
For purposes of this paragraph:
 
(I) “Deemed Principal and Interest Payments” means the sum of (a) $[***] per
month (or prorated sum for any portion of a month) during the Wind-Down Term per
Eligible Q400 Covered Aircraft (as defined below) and (b)$[***] per month (or
prorated sum for any portion of a month) during the Wind-Down Term per Eligible
Q400 Spare Engines.
 
(II) “Deemed Disposition Proceeds” shall mean, with respect to any item of Q400
Covered Equipment, (a) if such Q400 Covered Equipment has been sold to, leased
by or otherwise operated by or on behalf of United, the aggregate principal
balance and accrued and unpaid interest thereon (at the non-default rate)
outstanding under the related Equipment Agreement as of the Petition Date and
(b) in any other case, the fair market value of such Q400 Covered Equipment as
of the Petition Date; provided that each party fully reserves their rights (and
the rights of their creditors) with respect to ascertaining the fair market
value of any Q400 Covered Equipment covered by clause (b) above as of the
Petition Date (and the Pinnacle Entities fully reserve their rights to object to
the allowance of any claims based upon the valuation of the Q400 Covered
Equipment).
 
(III) “Eligible Q400 Covered Aircraft” shall mean any Q400 Covered Aircraft that
has not, as of such date, (a) ceased to perform the Post-Petition Regional Air
Services in a manner outside the ordinary course of the Pinnacle Entities’
business (deteriorated financial condition of the Pinnacle Entities following
the Petition Date being treated as if in a manner outside the ordinary course of
the Pinnacle Entities’ business for this purpose), or (b) reached its Wind-Down
Date.
(III) “Eligible Q400 Spare Engine” shall mean any Q400 Spare Engine that has
not, as of such date, (a) ceased to perform the Post-Petition Regional Air
Services in a manner outside the ordinary course of the Pinnacle Entities’
business (deteriorated financial condition of the Pinnacle Entities following
the Petition Date being treated as if in a manner outside the ordinary course of
the Pinnacle Entities’ business for this purpose), or (b) reached its Wind-Down
Date (it being understood that a Q400 Spare Engine need not be in active use to
qualify as an Eligible Q400 Spare Engine).
Compliance with Other Terms:
The Pinnacle Entities shall maintain and operate each item of Q400 Covered
Equipment in compliance with their approved FAA maintenance program and the
applicable Federal Aviation Administration regulations, if any, including the
performance after the Petition Date of any non-scheduled maintenance or repairs
that may be required under the Pinnacle Entities’ approved FAA maintenance
program and applicable Federal Aviation Administration regulations, if any,
including, without limitation, maintenance or repairs resulting from equipment
malfunction, accident, foreign object damage or misuse; provided, however, that
the Pinnacle Entities shall not be obligated to perform any scheduled heavy
maintenance that may arise for any Q400 Covered Equipment during the Wind-Down
Term.  The Pinnacle Entities shall be under no obligation to comply with any
Airworthiness Directive during the Wind-Down Term or thereafter to the extent
not reimbursed by United and/or EDC.  In addition, the Pinnacle Entities shall
insure each item of Q400 Covered Equipment in compliance with the Deemed
Agreements (as defined in the United Term Sheet) and the Equipment Agreements,
in each case until such item of Q400 Covered Equipment is delivered to EDC
pursuant to the first paragraph of “Effect of Wind-Down Date; Return Location
and Condition” above.


 
6

--------------------------------------------------------------------------------

 



Payment by United to EDC
During the Wind-Down Term, United will pay directly to EDC such amounts as are
agreed by United and EDC as payment for continued use by Colgan of the Q400
Covered Equipment until its Wind-Down Date and comply with other terms as agreed
between EDC and United.  EDC represents that, as of the Petition Date, it has
reached a binding agreement with United regarding the amount of such payments
during the Wind-Down Term, along with other terms agreed upon between EDC and
United.  The Pinnacle Entities are intended third party beneficiaries of EDC’s
agreement to allow Colgan’s continued use and operation of the Q400 Covered
Equipment in exchange for such amounts and terms.  EDC agrees that no Pinnacle
Entity will be liable for the non-payment by United of amounts owing pursuant to
this paragraph or, except for the prepetition general unsecured claims discussed
in “Liquidation of Prepetition Damages Claim” above, any other payments to EDC
under the Equipment Agreements.
Nothing herein affects the rights of the Pinnacle Entities or United to seek
payment or reimbursement from the other party of any amounts due under, or
otherwise to enforce, any Deemed Agreement or other agreement.
Integrated Term Sheets
The parties hereto agree that the provisions of this term sheet and of the
United Term Sheet are intended, to and shall, be read together as one integrated
agreement, interpreted consistently.


 
7

--------------------------------------------------------------------------------

 



1110(b) Matters
EDC represents and warrants that it has full authority to enter into, and
perform the matters covered by, this term sheet and otherwise authorize Colgan’s
continued use and operation of the Q400 Covered Equipment.
The parties hereto acknowledge and agree that this term sheet shall constitute
an agreement under Section 1110(b) of the Bankruptcy Code for continued use of
the Q400 Covered Equipment by Colgan and the continued existence of the
automatic stay after the 60-day period provided for under Section 1110 of the
Bankruptcy Code on the terms and conditions set forth herein.
The parties hereto acknowledge and agree that this term sheet does not
constitute an election or an agreement by Colgan under Section 1110(a) of the
Bankruptcy Code or any other provision of the Bankruptcy Code, and nothing
contained herein shall be construed as such an election or agreement.  The
parties also acknowledge and agree that this term sheet does not constitute an
assumption by the Pinnacle Entities of the Equipment Agreements under Section
365 of the Bankruptcy Code (to the extent such Section is applicable), and
nothing contained herein shall be construed to constitute such an
assumption.  EDC agrees that it shall not assert in any judicial proceeding that
this term sheet constitutes either an agreement under Section 1110(a) of the
Bankruptcy Code or an assumption under Section 365 of the Bankruptcy Code.



 

 
8

--------------------------------------------------------------------------------

 

Each of EDC, the Pinnacle Entities and United understand and, by the execution
of its signature block below (and in the case of the Pinnacle Entities, upon
receipt of Bankruptcy Court approval), agrees that this term sheet creates a
binding and enforceable contract among EDC, the Pinnacle Entities and United.
 


 
Export Development Canada


By:/s/ Mauricio Idarraga
Name: Mauricio Idarraga   
Title: Asset Manager




Colgan Air, Inc.


By: /s/ Brian T. Hunt
Name: Brian T. Hunt
Title: Vice President/General Counsel




Pinnacle Airlines Corp.


By: /s/ Brian T. Hunt
Name: Brian T. Hunt
Title: Vice President/General Counsel




Continental Airlines, Inc. and United Air Lines, Inc.


By: /s/ Rohit Philip
Name: Rohit Philip
Title: Senior Vice President, Corporate Strategy



 
9

--------------------------------------------------------------------------------

 

SCHEDULE 1
Q400 Covered Equipment


Q400 COVERED AIRCRAFT


Q400 Covered Aircraft
 
 
N187WQ
PCE-FA0425
PCE-FA0426
 
N188WQ
 
PCE-FA0427
PCE-FA0428
 
N190WQ
 
PCE-FA0431
PCE-FA0432
 
N191WQ
 
PCE-FA0433
PCE-FA0434
 
N195WQ
 
PCE-FA0440
PCE-FA0454
 
N196WQ
 
PCE-FA0443
PCE-FA0445
 
N199WQ
 
PCE-FA0449
PCE-FA0451
 
N202WQ
 
PCE-FA0459
PCE-FA0460
 
N203WQ
 
PCE-FA0447
PCE-FA0457
 
N204WQ
 
PCE-FA0456
PCE-FA0458
 
N208WQ
 
PCE-FA0465
PCE-FA0466
 
N209WQ
 
PCE-FA0467
PCE-FA0468
 


 
10

--------------------------------------------------------------------------------

 



 
N213WQ
 
 
PCE-FA0472
PCE-FA0476
 
N214WQ
 
PCE-FA0477
PCE-FA0478
 
N323NG
 
PCE-FA0712
PCE-FA0711
 
N328NG
 
PCE-FA0719
PCE-FA0718
 
N332NG
 
PCE-FA0732
PCE-FA0724
 
N333NG
 
PCE-FA0731
PCE-FA0733
 
N336NG
 
PCE-FA0736
PCE-FA0744
 
N338NG
 
PCE-FA0739
PCE-FA0741
 
N339NG
 
PCE-FA0737
PCE-FA0738
 
N34NG
 
PCE-FA0749
PCE-FA0750
 
N341NG
 
PCE-FA0751
PCE-FA0752
 
N342NG
 
PCE-FA0753
PCE-FA0748
 
N345NG
 
PCE-FA0759
PCE-FA0761
 
N346NG
 
PCE-FA0756
PCE-FA0762
 


 
11

--------------------------------------------------------------------------------

 



N356NG
 
PCE-FA0801
PCE-FA0802
 
N380NG
 
PCE-FA0838
PCE-FA0798









Q400 SPARE ENGINES


Q400 Spare Engines
 
PCE-FA 0236
 
PCE-FA 0221
 







 
 


 



 
12

--------------------------------------------------------------------------------

 
